Title: From Alexander Hamilton to Samuel Hodgdon, 27 March 1800
From: Hamilton, Alexander
To: Hodgdon, Samuel



Sir
NY. March 27. 1800

The time is near at hand when the troops composing the additional regiments may move from their present stations for the purpose of being encamped. You will therefore take care that they be provided with all articles which they may want for the purpose. Knowing the supplies that have been forwarded from time to time you will be able to ascertain what articles are necessary to make up the deficiency which may exist. You can obtain from the S of War the last return of the troops enlisted which will serve as a guide.
It has become a practice to sentence soldiers who have committed certain crimes to confinement and hard labor. These men must be provided with clothing, but it is my wish that that be of an inferior quality so as to distinguish them from the soldiers in general. You will be pleased to attend to this idea.
S Hodgdon Esqr.

